Title: To Benjamin Franklin from John Foxcroft, 5 November 1774
From: Foxcroft, John
To: Franklin, Benjamin


Nov. 5. 1774
If you see Mr. Todd, I beg you will let him know Mr. Finley and I are at Work preparing the necessary Papers to accompany the Accounts by the next Packet, agreable to the new Form you transmitted me.... I am truly sorry that my Brother should have fallen under the least Suspicions of being dilatory in rendring his Accounts and witholding his Remittances. Justice requires me to acquit him of both. Indeed his Vouchers that must accompany the Accounts will do that.
